Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims 
This action is in response to applicant’s amendment of 04/07/2021. Claims1-20 has been amended. Claims 1-20 pending and have been considered as follows.  
Allowable Subject Matter
Claims 1-20 are pending and allowed. 
The following is an examiner’s statement of reasons for allowance:
	The closest prior art Furman et al (US20160283804) teaches a vehicle may receive one or more images of an environment of the vehicle. The vehicle may also receive a map of the environment. The vehicle may also match at least one feature in the one or more images with corresponding one or more features in the map. The vehicle may also identify a given area in the one or more images that corresponds to a portion of the map that is within a threshold distance to the one or more features. The vehicle may also compress the one or more images to include a lower amount of details in areas of the one or more images other than the given area. The vehicle may also provide the compressed images to a remote system, and responsively receive operation instructions from the remote system.
Anand et al (US20200327350) teaches systems and methods for pre-processing images. In particular, image processing that is performed on images that are recorded by a camera of a vehicle. A method, system and computer-readable medium described herein provide one or more images with reduced information content. In particular, the one or more images are filtered to generate a filtered image with reduced information content before said filtered image is encoded. This may lead to a decrease in computational steps performed by an encoder when encoding the filtered image as well as to a decrease in the file size of the encoded image that needs to be stored and/or transmitted. One or more images with reduced information content are provided before encoding the filtered image by receiving an image having a plurality of pixels, determining a region of interest within the image and filtering the image to generate a filtered image with reduced information content. The filtering comprises reducing the information content of the image by filtering pixels of the image outside the region of interest. The method further comprises encoding the filtered image.
Moreover, Schoettl (US20110071703) teaches a method and control system for providing control commands for a vehicle steerable by an operating unit or for an image acquisition device of the vehicle by sequential display of acquired image data on an image display device of the operating unit connected to the vehicle via a data transfer connection. The method includes acquiring data of an image recorded by the image acquisition device, acquiring vehicle state data at a time the image was recorded, and compressing the image data. The method also includes transferring the compressed image data and the vehicle state data via the data transfer connection to the operating unit, decompressing the transferred image data to form a displayable image, and 
In regards to independent claims 1, 11, and 20 Furman et al, Anand et al, and Schoettl, taken either individually or in combination with other art of record, fails to teach or render obvious the following limitation(s) in context with the remainder of the claims:
compressing, by the first computer system, the visual representation, wherein the first region and the second region are compressed to a lesser extent than a third region located outside the first region and the second region, and wherein the compressing comprises using different compression ratios to compress the first region and the second region, and using a compression ratio higher than the different compression ratios to compress the third region
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of reasons for allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDALLA A KHALED/           Examiner, Art Unit 3667

/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667